IN THE SUPREME COURT OF THE STATE OF MONTANA


                                      ______________

IN THE MATTER OF REVISING THE RULES                      )
FOR LAWYER DISCIPLINARY ENFORCEMENT                      )             ORDER
(R.L.D.E. 2002) AND RULE 8.5 AND THE MONTANA             )
RULES OF PROFESSIONAL CONDUCT (M.R.P.C.).                )
                                 ______________

       On June 17, 2005, Timothy B. Strauch, Disciplinary Counsel, filed in this Court a
Petition to Adopt Amendments to Rules 5, 6, 9, 18, and 30 of the R.L.D.E. 2002, and an
Amendment to Rule 3.5 of the M.R.P.C.
       Mr. Strauch represents that his petition has been circulated to the Supreme Court’s
Commission on Practice (COP) and to the State Bar of Montana (State Bar) and that both the
COP and the State Bar support the proposed rule changes.
       Mr. Strauch’s petition was heard by the Court at its public meeting on June 28, 2005.
Mr. Strauch and Commission on Practice members Gary L. Davis and Michael F. Lamb
offered testimony in explanation and support of the proposed rule changes.
       After full discussion and consideration we conclude that Mr. Strauch’s petition should
be granted.
       Therefore, IT IS ORDERED that, effective immediately, Rules 5, 6, 9, 18, and 30,
R.L.D.E. 2002, and Rule 8.5, M.R.P.C., are amended in those respects as set forth on Exhibit
A attached hereto and by this reference made a part hereof for all purposes. The stricken
language is deleted from and underlined language is added to the Rules.
       IT IS HEREBY FURTHER ORDERED that the Clerk of this Court give notice of this
Order by mail to Timothy B. Strauch, Disciplinary Counsel; to John Warren, Chairperson,
Commission on Practice; to Chris Manos, Executive Director, State Bar of Montana; to West
Group; and to the State Reporter. Moreover, we request that this Order with Exhibit A be
published in the next available issue of the Montana Lawyer and be posted to the respective
websites for the State Bar of Montana and the State Law Library of Montana.
      DATED this 5th day of July, 2005.


                                                /S/ KARLA M. GRAY
                                                /S/ JAMES C. NELSON
                                                /S/ W. WILLIAM LEAPHART
                                                /S/ BRIAN MORRIS
                                                /S/ JOHN WARNER
                                                /S/ PATRICIA O. COTTER
                                                /S/ JIM RICE
RULE 5--OFFICE OF DISCIPLINARY COUNSEL
A. Appointment. The Court shall appoint a lawyer to serve as Chief Disciplinary
Counsel and may appoint such Deputy Disciplinary Counsels as they deem
necessary.. Disciplinary Counsel shall not engage in private practice; shall be
admitted to practice in Montana at the time of appointment or within a reasonable
time thereafter as determined by the Court; and shall maintain offices in Helena,
Montana, in facilities designated by the Court.


RLDE RULE 6--COSTS AND EXPENSES; FISCAL REVIEWS AND AUDITS


A. Office of Disciplinary Counsel. The costs and expenses of the Office of
Disciplinary Counsel shall be paid from an annual assessment of active members of
the State Bar of Montana and of non-members admitted to practice under the
Montana State Bar pro hac vice rules. The Supreme Court in its discretion shall
determine the amount of the annual member assessment.




MRPC RULE 8.5: JURISDICTION AND CERTIFICATION


A lawyer who is not an active member in good standing of the State Bar of Montana
and who seeks to practice in any state or federal court of located in this State pro
hac vice, by motion, or before being otherwise admitted to the practice of law in this
State, shall, prior to engaging in the practice of law in this State, certify in writing and
under oath to this Court that, except as to Rules 6.1 through 6.4, he or she will be
bound by these Rules of Professional Conduct in his or her practice of law in this
State and will be subject to the disciplinary authority of this State. A copy of said




Exhibit A
certification shall be mailed, contemporaneously, to the business offices of the State
Bar of Montana in Helena, Montana.


A lawyer not admitted to practice in this State is subject to the disciplinary authority
of this State for conduct that constitutes a violation of these Rules and that: (1)
involves the practice of law in this State by that lawyer; or (2) involves that lawyer
holding himself or herself out as practicing law in this State; or (3) involves the
practice of law in this State by another lawyer over whom this lawyer has the
obligation of supervision or control.




RULE 9--DISCIPLINE AND SANCTIONS


A. Forms of Discipline. Discipline may take one or more of the following forms:


(1) Disbarment. “Disbarment” means the unconditional termination of any privilege to
practice law in this State and, when applied to any attorney not admitted to practice
law in this State, means the unconditional exclusion from the admission to or the
exercise of any privilege to practice law in this State.
(2) Suspension from the practice of law for a definite period of time or for an
indefinite period of time with a fixed minimum term. “Suspension” means the
temporary or indefinite termination of the privilege to practice law in this State and,
when applied to any attorney not admitted to practice law in this State, means the
temporary or indefinite exclusion from the admission to or the exercise of any
privilege to practice law in this State.




Exhibit A
RULE 18--SERVICE


A. Service of Complaint. Service upon the lawyer of a complaint in a formal
disciplinary proceeding shall be made by personal service by any person designated
by the Office of Disciplinary Counsel or authorized by law, or by registered or
certified mail at the last known address of the lawyer, and proof thereof shall be
made as provided in Rule 4, Montana Rules of Civil Procedure. For the purposes of
this Rule, any attorney who is the subject of a disciplinary matter shall: (1) accept
any and all mail from the Montana Supreme Court, the Commission on Practice, or
the Office of Disciplinary Counsel to their current address as listed with the State Bar
of Montana; and (2) acknowledge and stipulate that any person who may sign for
certified mail at that address is an authorized agent for the purpose of notice and
service in a disciplinary matter.


B. Service of Other Papers. Service of any other papers or notices required by
these rules shall, unless otherwise provided by these rules, be made in accordance
with the Rules of Civil Procedure of the State of Montana.


C. Acceptance of Service. Service by mail as permitted by subparagraph B.
herein is deemed complete upon mailing to the attorney’s current address as
required to be maintained on file with the State Bar.




Exhibit A
RULE 30--NOTICE TO CLIENTS AND OTHERS


A. Recipients of Notice and Contents of Notice. Unless otherwise ordered by the
Adjudicatory Panel or the Supreme Court, within ten days after the date of the order
of the Court imposing the discipline of disbarment or suspension, the lawyer shall
notify or cause to be notified by registered or certified mail, return receipt requested:

      (1) All clients being represented in pending matters;(2) Any co-counsel
      in pending matters; and(3) Any opposing counsel in pending matters or,
      in the absence of such counsel, the adverse parties, that the Court has
      ordered the disbarment or suspension of the lawyer and that the lawyer
      is therefore disqualified to act as a lawyer after the effective date of the
      order.; and
      (4) any court in which the respondent attorney appears as counsel of
      record in any pending matter in compliance with Uniform District Court
      Rule 10 (and any corresponding Local Rule), as well as § 37-61-403,
      MCA.




Exhibit A